Appeal from a judgment of the Supreme Court at Special Term (Pennock, J.), entered December 10, 1980 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination by respondent concerning access to records sought under the Freedom of Information Law (Public Officers Law, art 6). Petitioner, an inmate at the Dannemora Correctional Facility, demanded and was ultimately granted access to subject matter lists of the records kept by the Department of Correctional Services and of the records of the correctional facility. The request was initially denied and then granted except for the deletion of information relating to the location in the facility of the documents demanded. This information was excised for the stated reason that its revelation would jeopardize prison security. By the instant proceeding, petitioner sought review of the redaction of parts of the list. Special Term dismissed the petition and this appeal ensued. We concur with Special Term’s finding that the issues raised by petitioner are moot in that petitioner was granted permission to examine and copy the lists under staff supervision and that respondent properly excluded from the lists the excised material pursuant to section 87 *980(subd 2, par [f]) of the Public Officers Law. Judgment affirmed, without costs. Sweeney, J. P., Main, Mikoll, Weiss and Herlihy, JJ., concur.